U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended October 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-90618 WAVELIT, INC. (Exact name of small business issuer as specified in its charter) NEVADA 98-0358149 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 150 - 1152 Mainland Street, Vancouver BC V6B 4X2 (Address of principal executive offices) (Zip Code) Issuers Telephone Number (604) 484-4966 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx
